COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-262-CV


JEWARA O. DILLARD                                                APPELLANT

                                       V.

U.S. BANK NATIONAL ASSOCIATION,                                    APPELLEE
AS TRUSTEE FOR THE SPECIALTY
UNDERWRITING AND RESIDENTIAL
FINANCE TRUST MORTGAGE LOAN
ASSET-BACKED CERTIFICATION SERIES
2006-BC4
                             ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ------------

     Appellant filed a timely notice of appeal from the trial court’s July 29,

2009 judgment. The trial court subsequently granted appellant’s motion for




     1
         … See Tex. R. App. P. 47.4.
new trial on August 14, 2009, while it still had plenary jurisdiction over the

case. See Tex. R. Civ. P. 329b(e).

      On August 18, 2009, we informed the appellant that it appeared the trial

court’s granting of the motion for new trial rendered this appeal moot and that

the appeal would be dismissed as moot unless, on or before August 28, 2009,

appellant filed a response showing grounds for continuing the appeal.       No

response has been received.

      Accordingly, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 43.2(f).

                                                PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: September 10, 2009




                                      2